Citation Nr: 0103339	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Survivors' and Dependents' Educational 
Assistance under Title 38, Chapter 35. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran had service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Nashville, 
Tennessee, which denied entitlement to service connection for 
the cause of the veteran's death, and which also denied 
entitlement to Chapter 35 benefits.


REMAND

The case was previously before the Board in February 1999, 
when it was remanded so the medical examiner who completed 
the death certificate could explain why he wrote that the 
cause of the veteran's death was due to Agent Orange.  In his 
response, the doctor merely stated that he had not treated 
the veteran during his life time and enclosed a copy of the 
final hospital record, which mentioned that the veteran had 
served in Vietnam.  The March 2000 supplemental statement of 
the case notified the appellant of the information provided; 
however, it did not clearly notify her that the response was 
missing the critical information, for which the case was 
previously remanded.  There is a new law which covers the 
development of claims and which requires that after VA makes 
reasonable efforts but is unable to obtain evidence, the 
claimant must be notified.  Consequently, while the Board 
regrets the further delay, the new law requires another 
Remand.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The claimant is hereby informed that 
William E. Foree, Jr., M.D., Medical 
Examiner, did not provide any explanation 
as to why he wrote that the veteran's 
fatal disease was due to exposure to Agent 
Orange.  

2.  As explained in the Board's previous 
Remand, Dr. Foree's opinion must be 
weighed against a body of evidence 
complied in accordance with the Agent 
Orange Act of 1991, Pub.L. 102-4, 105 
Stat. 11.  Pursuant to that law, the 
Secretary of Veterans Affairs entered into 
an agreement with the National Academy of 
Sciences (NAS) to review and summarize the 
scientific evidence concerning exposure to 
herbicides and each disease suspect to be 
associated with such exposure.  The 
results were reviewed and it was found 
that there was no correlation between 
serum dioxin levels and abnormalities in 
liver function tests.  61 Fed. Reg. 41447 
(August 8, 1996).  

3.  The claimant is notified that she has 
one year from the date of this Remand to 
submit an explanation from Dr. Foree as to 
why he feels that exposure to Agent Orange 
in Vietnam, caused the liver disorder 
which brought about the veteran's death.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(b)).  

4.  The claimant may submit other evidence 
to connect the veteran's death to his 
active service, including service in 
Vietnam and exposure to Agent Orange.  

5.  The claimant may request that the case 
be processed without additional evidence, 
without waiting a year.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

